UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-7159



In Re: RAYMOND OUTLER,

                                                          Petitioner.




        On Petition for Writ of Mandamus.     (CA-99-213-5)


Submitted:   August 14, 2001            Decided:   September 20, 2001


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Outler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Outler filed a petition for writ of mandamus seeking

an order directing the district court to appoint him counsel and

hold an evidentiary hearing in regards to his petition filed under

28 U.S.C. § 2241 (1994).   A magistrate judge filed findings and a

recommendation on November 7, 2000, but the district court has

taken no action since that time.      The body of Outler's mandamus

petition leads us to construe it as also requesting that we compel

the district court to act on the magistrate judge's findings and

recommendations.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987)

(citing Kerr v. United States Dist. Ct., 426 U.S. 394, 402 (1976)).

We decline to exercise our supervisory power to take the extra-

ordinary action of issuing a writ of mandamus in this case.   There-

fore, we deny leave to proceed in forma pauperis and deny the

petition for writ of mandamus without prejudice to Outler’s right

to file another mandamus petition if the district court does not

act within a reasonable time.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED


                                 2